DETAILED ACTION
1.	Response to Applicant’s arguments filed 10/11/2022 with respect to pending claims 1-8. Claims 1-8 are amended.  Claims 1 and 5 are independent.  This application is a divisional (DIV) of application 14/652.153 issued 03/23/2021 as patent No. 10,959,135. 
The present application is being examined under the pre-AIA  first to invent provisions.. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	List of cited references
US-2011/0171915 A1
Gomes et al. 
07-2007
US-2009/0129338 A1
Horn et al.
05-2009
US-2011/0268085 A1
Barany
11-2011
US-2012/0302240 A1
Tamaki et al.
11-2012


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 2 and 6 recite - detect the connection request or a message of the terminal apparatus.  Is the request or message sent from the terminal?  Please explain what message of the terminal means.
Claim 6 recites - detect the respective group information in the attach request or the message. No antecedent basis in the claims as amended and it is assumed that a connection request was intended. Appropriate correction is required. 
Claims 2 and 6 also refer to an own group information. Does this mean that the network apparatus has stored group information pertaining to the apparatus?   
The claims (1-8) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  Examiner finds the claim language to be broadly stated.  The claims are also lacking well defined steps and omit essential elements.  For example, claim 1 apparatus detects receipt of a connection request.  Does it receive a connection request? Does the terminal (UE) somehow connect to the network apparatus?  This must occur if the UE is going to perform a handover as recited in the second limitation, as amended.  Looking at the claim without this limitation the claim merely has a network apparatus detects receipt of a connection request and permits a UE to connect provided the UE is configured to do so. It appears that the second limitation should follow limitations 1 and 3. What is the certain configuration, the group information and how is the group information being descriptive for the certain configuration?  What are the steps of the network apparatus “allowing” and “permitting” comprised of?   How does the network apparatus allow the terminal apparatus an autonomous handover?  What steps are required for that?  Is an “autonomous handover” defined in the instant specification?   Autonomous generally means undertaken or carried out independently.  The claims require a change message that contains the group information sent from the terminal presumably to the network apparatus. Is it a handover or a reselection?  In either case there are missing steps for the initial access and for the handover. Examiner is beginning to understand why the previous Examiner discussed the ‘patentable weight’ of the claim language. The claims are incomprehensible.  For at least these reasons, claims 1-8 are rejected for lack of clarity.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Independent claims 1 and 5 already contain the limitation - allow the terminal apparatus an autonomous handover to network apparatuses of the group upon receipt of a change message containing the respective group information.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: (See MPEP Ch. 2141)

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gomes (2011/0171915) in view of Tamaki (2012/0302240).
Regarding claim 1, Gomes discloses - A network apparatus comprising a control module configured to detect receipt of a connection request transmitted by a terminal apparatus using a certain configuration which is adapted to connect the terminal apparatus to any network apparatus of a group of at least two network apparatuses, which group is indicated by a respective group information being descriptive for the certain configuration  (MME and one or more HeNB [0028] and Fig. 6 (640) WTRU sends message requesting to be part of CSG ID [0079] which group is indicated by a respective group information being descriptive for the certain configuration. CSG ID requested by WTRU [0079]) allow the terminal apparatus an autonomous handover to network apparatuses of the group upon receipt from the terminal apparatus of a change message containing the respective group information ((Fig 6 -- 610 autonomous search is triggered [0088] -- autonomous search may be triggered by the network also see [0094, 0097] - network can broadcast CSG information to advertise existence of cells).) and if the certain configuration used by the terminal apparatus is applicable for the network apparatus, permit the terminal apparatus to connect and use the certain configuration for communicating. (Network responds with acceptance or rejection at 645 [0079] and Fig. 6).
While Gomes does teach a WTRU performing a autonomous search it doesn’t expressly disclose autonomously determining when to handover. 
In an analogous art, Tamaki teaches A WTRU may make a RACH access in the target cell and send an RRC connection setup request indicating a cause for an advance handover preparation so that the target cell may prepare in advance for the WTRU's arrival. A WTRU may autonomously determine when it is ready to handover, for example, based on measurements, its ability to obtain system information in the target cell, and/or whether it received a response to a RACH access it performed in the target cell. (using RACH config cell based group preambles sent in SIB. [0066]) A WTRU may indicate to the source cell or the target cell when it is ready to handover. Response may be a normal or modified handover procedure, for example, with greatly reduced signaling since the WTRU may have obtained much of the information it needs itself.– using RACH config cell based group preambles sent in SIB. [0126]
At the time of the invention it would have been obvious to one of ordinary skill in the art to have considered Tamaki for merging some of the steps for reducing HO time and to have applied it to Gomes for the same reasons.  Using the group preambles for the allowable cell eNBs may have been further secured using the CSG Id of Gomes in addition to or instead of either group Id.  The combination of Gomes with Tamaki would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

The combination of Gomes with Tamaki would have been applicable for the remining dependent claims for the same reason noted above.

Regarding claim 2, Gomes discloses to detect the connection request or a message of the terminal apparatus ((Fig 6 640, para 0079 -- NAS message from WTRU to request))
detect the respective group information in the connection request or the message (para 0079 -- 640 includes CSG ID (see Fig 6)))
compare the detected respective group information with an own group information of the network apparatus and if the detected respective group information corresponds to the own group information of the network apparatus, permit the terminal apparatus to connect and use the certain configuration for communicating. (para 0120 -- WTRU adds CSG-ID and starts handover to HNB; para 0122 -- explains that connecting to a target cell where CSG-ID does not match is an exception, also see para 0123; therefore, if the CSG-ID matches, the WTRU is allowed connection).)

Regarding claim 3, Gomes discloses to allow the terminal apparatus an autonomous handover to network apparatuses of the group upon receipt of a change message containing the respective group information. (Fig 6 -- 610 autonomous search is triggered; para 0088 -- autonomous search may be triggered by the network; also see para 0094; para 0097 -- network can broadcast CSG information to advertise existence of cells).

Regarding claim 4, Tamaki discloses retrieving context information about the terminal apparatus from any network apparatus, which is indicated by a network apparatus identification received in the connection request or a message received after successful attach request or connection request, or which the terminal communicate with before the attach or connection, or a source network apparatus to which the terminal has been initially attached. (the source and target eNB, along with the EPC, may switch the data path from the source eNB 204 to target eNB 206) [0056-0057, 0120 ]

Regarding claim 5, the analysis used for claim 1 applies as the claims contain similar features.
Regarding claim 6, the analysis used for claim 2 applies.
Regarding claim 7, the analysis used for claim 3 applies.
Regarding claim 8, the analysis used for claim 4 applies.


Response to Arguments
Applicant's arguments, filed 10/11/2022 with respect to pending claims 1-8 have been fully considered but are moot due to new grounds for rejection necessitated by Applicant’s amendment.   Claims 1-8 have been amended. 
Applicants allege that the prior art of record alone or in combination fails to disclose – 
Applicants assert –  (Remarks, p. 8-10)
Examiner respectfully disagrees.
Prior art teaches.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM NEALON/Primary Examiner, Art Unit 2643